t c no united_states tax_court jimmy asiegbu prince petitioner v commissioner of internal revenue respondent docket no 13858-08l filed date to collect p’s and unpaid income_tax liabilities and additions to tax discharged in p’s bankruptcy filing r served a notice of jeopardy_levy on the los angeles county district attorney’s office with respect to funds that the los angeles police department had seized from p before the bankruptcy on suspicion of fraudulent credit card transactions held p cannot raise third-party claims in a lien or levy case held further jeopardy_levy is proper here where funds belong to p’s prebankruptcy estate and are subject_to a prebankruptcy lien filed by r jimmy asiegbu prince pro_se vivian bodey and debra bowe for respondent opinion wherry judge this matter is before the court on respondent’s motion for summary_judgment in a date notice_of_determination concerning collection action s under sec_6320 and or respondent determined that it was appropriate to collect petitioner’s unpaid income_tax liabilities and additions to tax unpaid tax_liabilities for and by serving a notice of jeopardy_levy petitioner on date timely petitioned the court to review that determination on date respondent filed a motion for summary_judgment petitioner filed a response to that motion and respondent filed a reply to petitioner’s response a hearing was held on the matter on date in los angeles california following the hearing petitioner filed a brief responding to the arguments respondent made in his reply and at the hearing as explained below the court will grant respondent’s motion for summary_judgment background respondent initially determined in a date notice_of_deficiency that petitioner had federal_income_tax deficiencies for and petitioner timely petitioned the court to redetermine respondent’s determinations on date while petitioner’s deficiency case at docket no was pending the los angeles police department lapd seized dollar_figure from petitioner on suspicion that he had engaged in fraudulent credit card transactions thereafter the court issued an opinion in favor of respondent and a date order and decision in which we decided that petitioner was liable for federal_income_tax deficiencies and additions to tax for and prince v commissioner tcmemo_2003_247 petitioner filed a notice of appeal but the appeal was dismissed on date respondent assessed the deficiencies and additions to tax as stated in the court’s date order and decision on date respondent filed a notice_of_federal_tax_lien with the los angeles county recorder for and subsequently on date petitioner filed a petition under chapter of the bankruptcy code with the u s bankruptcy court for the central district of california petitioner did not include the funds that had been seized by the lapd in the schedules of debtor’s assets filed with his bankruptcy petition although at least dollar_figure of such funds apparently remained in the possession of the lapd at that time 1petitioner listed a total of dollar_figure in assets including dollar_figure of cash on hand and dollar_figure in a checking account the remaining assets consisted of noncash personal_property petitioner’s schedules of creditors’ claims listed a total of dollar_figure in liabilities all of which were classified as unsecured included among them were petitioner’s unpaid federal tax_liabilities for the tax years and in an aggregate amount of dollar_figure the amount of the unpaid balance continued petitioner claimed all of the assets that he did include in the schedules of debtor’s assets as exempt from his bankruptcy_estate and the bankruptcy trustee did not object to the exemptions claimed the bankruptcy court treated petitioner’s bankruptcy petition as a no-asset case and discharged petitioner’s dischargeable debts on date in early date the los angeles inter-agency metropolitan crime task force informed respondent that the money seized from petitioner would soon be returned to him on date respondent served a notice of jeopardy_levy on the los angeles county district attorney’s office also on date respondent sent petitioner a notice of jeopardy_levy and right of appeal respondent’s revenue_officer farrell stevens spoke with petitioner about the jeopardy_levy on date and on date respondent received from petitioner a form request for a collection_due_process or equivalent_hearing on the form petitioner stated that he did not owe respondent the money that had been collected because the continued due shown on the date notice_of_federal_tax_lien this amount was categorized under unsecured priority claims--an apparent error since respondent’s federal_tax_lien should have accorded it secured party status the court requested the parties to notify the bankruptcy court about this case and of the omission from the debtor’s schedules of assets of the dollar_figure in funds seized by the los angeles police department underlying liability was incorrect his liabilities were discharged in bankruptcy and some of the levied funds did not belong to him after a face-to-face meeting and a telephone conference respondent’s appeals settlement officer adlai climan issued the aforementioned notice_of_determination sustaining the jeopardy_levy action an appeals case memorandum attached to the notice_of_determination indicated that petitioner was precluded from challenging the underlying liabilities for and because the court had decided those years the money seized by the lapd was pre- bankruptcy-petition property that was still subject_to lien and levy action even if petitioner was no longer personally liable after his debts were discharged in bankruptcy and there was no credible_evidence that petitioner did not own the levied money discussion a party moving for summary_judgment bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law rule 2while petitioner’s petition questioned the correctness of the underlying tax assessments his filed documents and oral argument addressed only the and assessments all of which resulted from the court’s opinion in prince v commissioner tcmemo_2003_247 petitioner did not raise any specific objection to the unpaid portion of the self-reported tax_liability in any event the total and unpaid balance due exceeds the amount of respondent’s jeopardy_levy b 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party 85_tc_812 where a motion for summary_judgment has been properly made and supported by the moving party the nonmoving party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite in his petition petitioner challenges the notice_of_determination on the following grounds the assessment was grossly wrong audit was done without supporting documents required audit documents were confiscated by los angeles police department at the time of the audit new audit is necessary to determine accurate assessment all the monies confiscated by irs do not belong to the petitioner irs drove petitioner to file bankruptcy assessed funds were discharged by sic via bankruptcy filing in the cdp hearing officer’s mind was biased from the set sic go biased mind as a result of detective maddox unproven falsified and fabricated reports that lead to the service of a search and seizure warrant 3unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure against my assets and the cdp officer made up his mind not to believe our testimony or accept the evidence provided from us in his objection to respondent’s motion for summary_judgment petitioner raises the same arguments raised in his petition and also argues that a jeopardy_levy was not appropriate under the circumstances that he was not timely informed of the jeopardy_levy and that the settlement officer’s bias led him to inappropriately foreclose consideration of collection alternatives he also raised these arguments at the date hearing and in his brief filed after the hearing if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_604 we review any other administrative determination regarding the proposed collection action for abuse_of_discretion see 114_tc_176 a taxpayer’s underlying liability is properly at issue in a sec_6330 collection case if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 although petitioner would like us to review the underlying liabilities for and those liabilities are not properly at issue because petitioner received a statutory_notice_of_deficiency for those years and actually disputed the liabilities before the court prince v commissioner tcmemo_2003_247 therefore we limit ourselves to reviewing respondent’s collection action for abuse_of_discretion we are not persuaded by petitioner’s argument that respondent’s jeopardy_levy was improper because the levied money did not all belong to him we have long held that the doctrine_of standing is inherently applicable to our proceedings 66_tc_367 under that doctrine ‘the plaintiff generally must assert his own legal rights and interests and cannot rest his claim to relief on the legal rights or interests of third parties ’ 454_us_464 quoting 422_us_490 petitioner does not have standing in this proceeding to seek the return of money or property that does not belong to him and he cannot rest his case on the rights of those 4petitioner has not disputed his self-reported underlying tax_liability with respect to see supra note 5this review extends to respondent’s interpretation and application of bankruptcy law see discussion infra to whom the money or property does belong even if those third parties purport to authorize petitioner to do so to the extent respondent incorrectly levied against third parties those third parties may have the right to bring a wrongful_levy action against the united_states under sec_7426 in a u s district_court within the specified limitations_period generally months from the date of the levy or agreement giving rise to such action see sec_6532 in his brief filed after the date hearing petitioner claims that he is the authorized representative to pursue such an action on behalf of at least two of these third parties in a lien or levy case as a court of limited jurisdiction we have no jurisdiction over petitioner’s claims asserted on behalf of third parties see eg ec term of years 6a taxpayer who ends up overpaying on an unpaid tax_liability because of a levy upon third-party funds in the taxpayer’s possession as for example a custodian or bailee of such funds may have standing to recover the funds to the extent of the overpayment in a refund action in the appropriate u s district_court see 429_fsupp_13 e d pa we note that petitioner cannot bring such an action here because petitioner’s unpaid tax_liabilities with respect to and resulted from the court’s opinion in prince v commissioner tcmemo_2003_247 that is res_judicata and the unpaid tax_liabilities exceed the amount of the levied funds see supra note 7such a course would also appear to be available to the trustee in petitioner’s bankruptcy case were he to conclude that petitioner’s omission from the debtor’s schedules of assets of the funds seized by the lapd warrants a reopening of the bankruptcy proceedings trust v united_states 550_us_429 where third party’s property is wrongfully levied upon to pay taxpayer’s unpaid tax_liability an action under sec_7426 in the appropriate u s district_court within the allowable limitations_period is the proper remedy see also 514_us_527 third party whose property was the subject of a wrongful lien and who was forced to pay tax under protest on behalf of taxpayer to remove such lien has standing to bring a refund action under u s c sec_1346 in the appropriate u s district_court we are similarly unpersuaded by petitioner’s argument that his bankruptcy discharge precluded respondent from collection action because respondent’s collection action is based in part upon respondent’s interpretation and application of bankruptcy law we review this interpretation and application_for errors if respondent’s determination was based on erroneous views of the bankruptcy law then we must find that there was an abuse_of_discretion 121_tc_111 unlike in swanson respondent has conceded that petitioner’s bankruptcy discharge relieved petitioner from personal liability for his unpaid tax_liabilities respondent argues however that a valid tax_lien survives bankruptcy and even though p etitioner is no longer personally liable for the tax_liabilities for tax years and the lien continues to attach to p etitioner’s pre-bankruptcy property this interpretation and application of bankruptcy law by respondent is consistent with our own prior holdings in 130_tc_222 we held that a discharge under u s c section relieves the debtor of personal or in personam liability such a discharge however does not protect the debtor’s assets if those assets were subject_to a federal_tax_lien that was properly filed pursuant to sec_6323 before the bankruptcy petition was filed see also 122_tc_287 federal tax_liens are not extinguished by personal discharge_in_bankruptcy remain in effect and attach to assets owned before the date of filing the bankruptcy petition the funds seized by the lapd were subject_to a federal_tax_lien that was properly filed before petitioner filed his bankruptcy petition and petitioner did not include these funds in the schedules of debtor’s assets attached to his bankruptcy petition accordingly petitioner’s discharge_in_bankruptcy did not protect the seized funds from respondent’s jeopardy_levy petitioner’s argument that settlement officer climan was biased is also unconvincing petitioner’s claim rests upon the mere allegations and he has not set forth specific facts showing that settlement officer climan was biased or how any bias on the part of the settlement officer would have affected the ultimate determination with respect to the jeopardy_levy see rule d we also find unpersuasive petitioner’s argument that the jeopardy_levy was not appropriate we note initially that petitioner did not raise this issue before the appeals_office and that we generally do not have authority to consider issues raised before the court for the first time in this lien or levy action see 129_tc_107 in any event even if petitioner had raised the issue before the appeals_office we would still be unpersuaded under sec_6331 a jeopardy_levy is appropriate when the secretary makes a finding that the collection of tax is in jeopardy sec_1_6851-1 income_tax regs provides that collection is in jeopardy when at least one of the following conditions exists the taxpayer is or appears to be designing quickly to depart from the united_states or to conceal himself or herself the taxpayer is or appears to be designing quickly to place his or her or its property beyond the reach of the government either by removing it from the united_states by concealing it by dissipating it or by transferring it to other persons or the taxpayer’s financial solvency is or appears to be imperiled on the basis of the record before us we do not find respondent’s determination that a jeopardy_levy was appropriate to be an abuse_of_discretion in particular we note that because of the bankruptcy court’s discharge of petitioner’s tax_liabilities respondent’s collection efforts can proceed only against petitioner’s pre- bankruptcy-estate assets that are subject_to a valid lien such as the levied funds if respondent is prevented from levying upon such funds and the funds are then dissipated respondent may be unable to collect all of the unpaid tax_liabilities finally we are unconvinced by petitioner’s argument that he did not receive timely notice of the jeopardy_levy we note again that because petitioner did not raise this issue before the appeals_office we may not consider it now see giamelli v commissioner supra pincite regardless petitioner’s argument is not convincing under sec_7429 the secretary ha sec_5 days from the date of the jeopardy_levy to give a taxpayer written notice of the information upon which he relied in determining that collection was in jeopardy respondent sent a notice of the jeopardy_levy and of petitioner’s right to administrative and judicial review of the levy on date the day respondent had served the jeopardy_levy petitioner had received this notice by date the day petitioner placed an unsolicited call and engaged in a telephone discussion with revenue_officer stevens regarding an administrative review of the jeopardy_levy petitioner subsequently took full advantage of such a review therefore even though there is no evidence to support petitioner’s claim of having failed to receive a timely sec_7429 notice of the jeopardy_levy we hold that any such error would have been harmless under these circumstances see golub v commissioner tcmemo_2008_122 respondent’s motion for summary_judgment has been properly made and is well supported and petitioner has not set forth specific facts showing that there exists any genuine issue as to any material fact summary_judgment is therefore appropriate see rule b sundstrand corp v commissioner t c pincite the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered
